Simmons, C. J.
1. In the absence of exceptions pendente lite, this court can not consider exceptions to rulings made more than five months before the hill of exceptions was sued out.
2. Rulings-made upon a demurrer to an accusation, and a motion to quash the . warrant which was the.foundation of the accusation, are not proper grounds of a motion for a new trial.
3. The sentence was not excessive; and if it were, this is not ground for a new trial. Burgamy v. State, 114 Ga. 852 (2); Sturkey v. State, 116 Ga. 526.
4. The evidence authorized the verdict.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., absent, and Candler, J., not presiding.